EXHIBIT 99.4 Form 51-102F4 Business Acquisition Report Item 1Identity of Company 1.1Name and Address of Company Canadian Zinc Corporation Suite 1710, 650 West Georgia Street PO Box 11644 Vancouver, BCV6B 4N9 1.2 Executive Officer John F. Kearney Chairman and Chief Executive Officer Telephone: (604) 688-2001 Item 2Details of Acquisition 2.1Nature of Business Acquired On September 24, 2012, Canadian Zinc Corporation (“Canadian Zinc” or the “Company”) completed a previously announced arrangement (the “Arrangement”) with Paragon Minerals Corporation (“Paragon”) in accordance with an Arrangement Agreement dated July 30, 2012 among Canadian Zinc, Paragon and 8209103 Canada Ltd., a wholly-owned subsidiary of Canadian Zinc, pursuant to which Paragon amalgamated with 8209103 Canada Ltd. to form Paragon Minerals Corporation (“New Paragon”), Canadian Zinc acquired all of the issued and outstanding common shares of Paragon (the “Paragon Shares”), and New Paragon became a wholly-owned subsidiary of Canadian Zinc. Prior to the Arrangement, Paragon was a British Columbia based mineral exploration company focused on gold and base-metal exploration in Newfoundland and northwest Ontario.Paragon's flagship project is its 100% owned South Tally Pond VMS project in central Newfoundland. 2.2Acquisition Date The business acquisition described in this Business Acquisition Report closed on, and the date of acquisition used for accounting purposes is, September 24, 2012. 2.3Consideration The consideration paid by Canadian Zinc to the former Paragon shareholders was comprised of 0.136 of a common share of Canadian Zinc (a “CZN Share”) for each issued and outstanding Paragon Share. In the aggregate, Canadian Zinc issued 7,299,hares. In addition, the Company reserved an aggregate of 1,736,hares issuable on the exercise of previously issued options and warrants to purchase Paragon Shares. All currently outstanding share purchase warrants and options of Paragon will be exercisable to acquire CZN Shares at the same exchange ratio. Prior to the Arrangement, the Company also completed a private placement with Paragon whereby the Company subscribed for 7,000,000 Paragon Shares at a price of $0.07 per share, for total consideration of $490,000. 2.4Effect on Financial Position The effect of the Arrangement on Canadian Zinc's financial position is outlined in the pro forma statements attached hereto as Schedule "B" to this Report. In connection with the closing of the Arrangement: · Paragon became a wholly-owned subsidiary of the Company; · J. Garfield MacVeigh, David W. Adamson and Kenneth R. Yurichuk resigned as directors of Paragon; · Tom R. Wilson resigned as CFO and Corporate Secretary of Paragon; · John F. Kearney, Trevor L. Cunningham and Alan B. Taylor were appointed as directors of New Paragon; Michael J. Vande Guchte was appointed Vice President of the Company and Vice President, Exploration and a director of New Paragon; · Alan B. Taylor was appointed President of New Paragon; and · Trevor L. Cunningham was appointed CFO and Corporate Secretary of New Paragon. Other than as disclosed herein the Company has no current plans for material changes in the business affairs of the acquired business that may have a significant effect on the results of the operations or financial position of the acquired business. 2.5Prior Valuations No valuation opinion was required by Canadian securities legislation or a Canadian stock exchange or market to support the consideration paid by Canadian Zinc in connection with the acquisition of Paragon. 2.6Parties to Transaction The Arrangement was not with an informed person, associate or affiliate of Canadian Zinc as those terms are defined under applicable securities legislation. 2.7Date of Report October 17, 2012 Item 3 Financial Statements and Other Information The financial statements included in this Business Acquisition Report as Schedule "A" are as follows: 1) The audited financial statements of Paragon for the years ended September 30, 2011 and September 30, 2010, together with the notes thereto and the auditors’ reports thereon; 2) The unaudited financial statements of Paragon for the nine month interim period ended June 30, 2012 with comparatives for the nine month interim period ended June 30, 2011; and 3) The pro forma statement of financial position of the Company as at June 30, 2012, and the pro forma income statements of the Company for the year ended December 31, 2011 and the six month interim period ended June 30, 2012. 1 SCHEDULE "A" PARAGON MINERALS CORPORATION FINANCIAL STATEMENTS SEPTEMBER 30, 2011 2 REPORT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS To the Shareholders of Paragon Minerals Corporation Report on the Financial Statements We have audited the accompanying financial statements of Paragon Minerals Corporation, which comprise the balance sheets as at September 30, 2011 and 2010, and the statements of operations and deficit, comprehensive loss and cash flows for the years then ended, and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits in accordance with Canadian generally accepted auditing standards.Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance whether the financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements.The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal control.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements present fairly, in all material respects, the financial position of Paragon Minerals Corporation as at September 30, 2011 and 2010 and its financial performance and its cash flows for the years then ended in accordance with Canadian generally accepted accounting principles. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 1 in the financial statements which indicates that the Company has limited working capital, no current sources of revenue and is dependent upon its ability to secure new sources of financing.These conditions, along with other matters as set forth in Note 1, indicate the existence of a material uncertainty that may cast significant doubt about the Company's ability to continue as a going concern. “De Visser Gray LLP” CHARTERED ACCOUNTANTS Vancouver, BC December 16, 2011 3 PARAGON MINERALS CORPORATION BALANCE SHEETS AS AT SEPTEMBER 30 ASSETS Current assets Cash and cash equivalents (Note 3) $ $ Amounts receivable Marketable securities (Note 4) Prepaid expenses and deposits Equipment (Note 5) Mineral properties (Note 6) $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Shareholders’ equity Accumulated comprehensive loss Deficit Accumulated other comprehensive loss (Note 7) Share capital (Note 8) Contributed surplus (Note 8) $ $ Nature and continuance of operations(Note 1) Approved by the Board of Directors: “Michael Vande Guchte” “Kenneth Yurichuk” Michael J. Vande Guchte Director Kenneth R. Yurichuk Director The accompanying notes are an integral part of these financial statements. 4 PARAGON MINERALS CORPORATION STATEMENTS OF OPERATIONS AND DEFICIT YEARS ENDED SEPTEMBER 30 EXPENSES Amortization $ $ Investor relations Office and miscellaneous Part XII.6 flow-through tax - Professional fees Salaries and benefits Shareholder information Stock-based compensation Transfer agent and filing fees Travel and accommodation Loss before other items OTHER ITEMS Interest income Other income Gain on optioning of mineral properties - Gain (loss) on sale of marketable securities Write-off of mineral properties Loss before income taxes Future income tax recovery Net loss for the year Deficit, beginning of year Deficit, end of the year $ $ Basic and diluted loss per common share $ $ Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. 5 PARAGON MINERALS CORPORATION STATEMENTS OF COMPREHENSIVE LOSS YEARS ENDED SEPTEMBER 30 Net loss for the year $ $ Other comprehensive income Unrealized gain (loss) on change in fair value of marketable securities Realized loss on sale of marketable securities Comprehensive loss for the year $ $ The accompanying notes are an integral part of these financial statements. 6 PARAGON MINERALS CORPORATION STATEMENTS OF CASH FLOWS YEARS ENDED SEPTEMBER 30 OPERATING ACTIVITIES Net loss for the year $ $ Items not involving cash: Amortization Stock-based compensation Gain on optioning of mineral properties - (Gain) Loss on sale of marketable securities 121,328 Write-off of mineral properties Future income tax recovery Changes in non-cash working capital items: Amounts receivable Prepaid expenses and deposits Accounts payable and accrued liabilities INVESTING ACTIVITIES Mineral properties Equipment purchased - Proceeds from sale of marketable securities Proceeds from optioning of mineral properties - FINANCING ACTIVITIES Common shares issued for cash Share issuance costs Increase (decrease) in cash and cash equivalents during the year Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ Cash paid during the year for interest $ - $ - Cash paid during the year for Income taxes $ - $ - Supplemental disclosures with respect to cash flows (Note 9) The accompanying notes are an integral part of these financial statements. 7 PARAGON MINERALS CORPORATION SCHEDULE OF MINERAL PROPERTIES Balance, September 30, 2009 Gross Expenditure/ (Recoveries) Write-offs Balance, September 30, 2010 Gross Expenditures/ (Recoveries) Write-offs Balance, September 30, 2011 BASE-METAL PROPERTIES South Tally Pond Acquisition costs (1) - - - Option payments (2) - - - Exploration costs Geological and geochemical - Drilling - Geophysical - Travel - - Other - Stock-based compensation - -
